Citation Nr: 1412333	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from May 1989 to January 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2011, a hearing was held before a Veterans Law Judge who is no longer employed by the Board (the case has been reassigned to the undersigned); a transcript of the hearing is in the Veteran's record.  This matter was remanded by the Board in May 2012 and May 2013 for further development and to satisfy notice requirements.  

In January 2014, the Board sent notice letter to the appellant informing him of his right to a new hearing before the Veterans Law Judge who would decide his appeal, and explaining that if he did not respond within 30 days it would be assumed that he did not desire a new Board hearing.  He did not request another hearing.  

The Board notes that the Veteran filed a claim for service connection for PTSD.  The claim was previously characterized by the Board as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  The Board has again characterized the issue on appeal to encompass all psychiatric diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran does not have PTSD.  

2.  The Veteran's MDD was not manifested during the Veteran's active duty service or for several years thereafter, nor is the MDD otherwise causally related to such service.  



CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and MDD, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1112, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in January, September, and December 2009, and January 2010.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in May 2012, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a January 2013 supplemental statement of the case (SSOC) and in a July 2013 SSOC, following the provision of notice.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing must (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the February 2012 hearing, the Veteran was not fully notified of what was needed to substantiate his claim for an increased rating.  However, the arguments presented by his representative at the hearing express awareness of what is needed to substantiate the claim, and he has received notice of the requirements from the RO.  Further, the Veterans Law Judge who conducting the hearing suggested to the Veteran additional evidence to substantiate his claim; specifically, the Veterans Law Judge suggested the Veteran obtain private treatment notes from his private psychologist for the August 2011 psychological evaluation and to obtain a medical opinion from his private psychologist or physician that related the Veteran's PTSD diagnosis to his service.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 29 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service and VA treatment records, reviewed the Veteran's entire record, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations in December 2009, December 2010, and June 2013, and afforded the Veteran the opportunity to give testimony before the Board at the RO in August 2011.  Notably, in a May 2012 letter, the RO requested that the Veteran provide authorization and consent to obtain any additional private medical records; the Veteran has not responded.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.  

Factual Background

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's service treatment records, including a May 1989 service enlistment examination, a December 1993 service re-enlistment examination, and a May 2000 retention examination for the Reserves, are silent for any complaints, findings, or treatment for a psychiatric disability.  

Service records related to the Veteran's service in Operations Desert Shield and Desert Storm include an Army Commendation Medal, an Army Achievement Medal, recommendations for Army awards, and a January 1992 service command report narrative that describes his unit's operations.  

In his November 2008 claim for PTSD, the Veteran stated that his PTSD began in September 1990.  

In a July 2009 statement, the Veteran asserted that while serving in Operation Desert Storm and Operation Desert Shield as a cannon crew member, he witnessed traumatic events, including attacks on convoys, a roadside bombing, seeing burning bodies, and seeing children with firearms.  He stated that he often and continually had nightmares and recurrent thoughts of such events and that the nightmares had become increasingly worse, causing sleep difficulty.  He also stated that he had anxiety, sensitivity to noise, hypervigilance, a heightened startle response, mood swings, chronic anxiety attacks, headaches, nausea, flashbacks, indecisiveness, lack of motivation, feelings of hopelessness and depression, social withdrawal, discomfort around crowds, difficulty going to work, avoidance of stimuli that trigger thoughts of the traumatic events, suicidal and homicidal ideation, feelings of detachment and numbness, distrust of others, guilt and shame, anger, frustration, aggression toward others, and anhedonia.  

A July 2009 letter from the Veteran's wife asserts that the Veteran has severe PTSD, and describes how the Veteran withdrew from participating in a Fourth of July celebration, never attended his son's sports games, and never went to amusement parks, musicals, or concerts, which the Veteran's wife attributed to crowds and noise being too much for him.  She stated that he never used public transportation, which she believed was due to his fear of not being in control of driving.  She explained that the Veteran also had mood swings, headaches, difficulty falling asleep, that he woke up several times a night, wined and cried in his sleep, that she woke to him yelling and screaming, and that he became angry when his son wanted to join the military.  

An August 2009 VA memorandum concluded that the information required to verify the stressful events described by the Veteran was insufficient to send to the Center for Unit Records Research (CURR) and/or insufficient to research the case for a service record.  A formal finding on the unavailability of verifiable stressor information was made.  

In an October 2009 statement, the Veteran asserted that he had severe PTSD, and essentially reiterated the description of the Fourth of July event in the July 2009 letter from the Veteran's wife.  He stated that he worked as a youth director, in direct contact with children and their parents every day, where he is exposed to noise all day.  He also stated that under such conditions, he would become terrified, on guard of his surroundings, indecisive of his behavior, sometimes get extreme stomach pain, have mood swings, headaches, disturbing flashbacks, and his heart would pound.  He also essentially reiterated portions of his July 2009 statement.  

A July 2009 private treatment billing record from L.D., a licensed clinical social worker, indicates the DSM-IV diagnostic code 309.81 [for PTSD].  No clinical notes accompany the billing record.  

On December 2009 VA examination by a VA psychologist, the Veteran reported nightmares occurring 2 to 3 times per week, about soldiers he saw killed and bodies on tanks that were burning.  In his dreams he saw children with grenades which happened when he came into an ambush in Saudi Arabia in 1991.  He reported that there were incoming rounds and tanks blowing up.  He also reported inability to sleep, awakening frequently during the night, mood swings, being verbally aggressive, daily recurrent thoughts of traumatic events in service, being easily startled, avoidance of stimuli associated with the traumatic events in service, rarely going out to eat or to large stores, isolating himself in his room at home, and frequently arguing with his wife.  The Veteran also reported that he was still married to his first wife (and had been for 13 years), was close both to her and his son, had worked for 3 years as a director of a youth center, and had completed some college courses, and hoped to finish a college degree in the future.  On mental status examination, the Veteran was oriented, casually groomed, cooperative, made little eye contact, his hands were tightly clasped, speech was normal, mood was somewhat anxious, affect was appropriate, thought processes and associations were logical and tight, memory was grossly intact, and insight and judgment were adequate.  He did not report hallucinations or suicidal or homicidal ideation.  The examiner determined that a diagnosis of PTSD was not found.  He explained that he did not find sufficient symptomatology to warrant the diagnosis of PTSD, he did not find evidence that any psychiatric disorder negatively impacted the Veteran's employment, and he did not find evidence of another psychiatric disorder in the examination.  

A January 2010 letter from the Veteran's wife states that the Veteran had headaches, difficulty sleeping, mood swings, angry outbursts, anhedonia, depressions, withdrawal, isolation, and inability to communicate or show feelings, thoughts, or emotions.  She explained that he had changed over the 17 years they had been together and that she had tried for years to get him to seek help.  

A January 2010 letter from the Veteran's son states that the Veteran was depressed, would get stressed out from work, not social at times, had long headache episodes and mood swings, spent a lot of time in his room alone, and that such 

A January 2010 letter from Y.B., a friend of the Veteran, states that she had known the Veteran for almost 3 years, and that they shared Army stories throughout their friendship.  She stated that he confided in her about his depression, and she had observed his depression, mood swings, social withdrawal, avoidance of talking about things associated with his war experiences, inability to recall certain aspects of his experience, loss of some of his interests, and hypervigilance.  She explained that the Veteran told her about his detachment from others, inability to show emotion or trust others, irritability with co-workers and family, difficulty sleeping, and painful headaches for days at a time.  She stated that he would not come outside unless he was doing yard work and that he would still go over and converse with her and check on her son.  

April 2010 VA mental health screenings were positive for PTSD.  April 2010 VA mental health assessments, by a VA physician and a VA licensed clinical social worker, show that the Veteran reported that he watched friends and enemy soldiers being killed, and attributed most of his depression was due to such experiences.  He also reported depression, memories of traumatic events in service, feeling on guard, anhedonia, low mood, sleep disturbance (sleeping only 3 hours nightly), low energy, crying spells, feeling worthless, poor appetite, low self-esteem, difficulty concentrating, passive suicidal ideation without plan or intent, avoidance of crowds, constantly feeling on edge, hypervigilance, flashbacks/nightmares (3 nights weekly), emotional numbing, road rage/irritability, paranoia, hearing and seeing things that others do not (about 1 time a week), and difficulties in his marriage, family, social, and work life.  He denied hallucinations, delusions, and homicidal ideation.  The Veteran reported that he saw a private therapist the previous year who diagnosed him with PTSD.  He also reported that he lived with his wife of 14 years, sometimes mowed his lawn, recently had not watched television or worked on his car as he used to do, worked full-time as a director at a youth center, attended college for 2 years, and wanted to go back to college to study business.  On mental status examination, the Veteran was casually dressed, properly groomed, pleasant, polite, cooperative, soft spoken, and had a depressed mood and affect, normal speech, linear thought process, intact recent and remote memory, and intact judgment and insight.   The PTSD screening was positive and testing suggested moderate depression.  The diagnosis was PTSD and MDE.  He was prescribed medication.  

On December 2010 VA examination for an addendum opinion (which included a review of the claims file), by a VA psychiatrist, the examiner noted that the Veteran's prescriber noted refills had not been consistent with the Veteran's reported use.  The Veteran reported that he was a driver and cannoneer, was sent to the front lines, saw carnage, saw those killed (people in vehicles they had blown up, kids on the road), and did not know if they were enemies or friends.  He also reported that he worked full-time at a youth program setting up trips and events, but did not go with them because he did not like big crowds; he did not get along well with his co-workers and supervisors; when he was not working he would go home and just lay in his bed; he did not watch television, the news, or movies; he no longer worked on his car like he used to do; did not have any interest in things he used to; he only got 2 hours of sleep per night on average; had trouble falling asleep and staying asleep; woke frequently to check the house when he heard things; had dreams 2 to 3 times per week; and at times woke up screaming.  

On mental status examination, the Veteran was oriented, casually groomed, cooperative, soft spoken, had good eye contact, normal speech, depressed mood, flat affect, logical and tight thought processes with no loosening of associations or gross confusion noted, and fair insight and judgment.  There was no evidence of delusions or hallucinations.  The Veteran reported occasional suicidal ideation without plan or intent, and denied homicidal ideation.  The examiner determined that the diagnosis of PTSD was not found.  She explained that the purpose of this examination was to clarify and reconcile diagnoses; on December 2009 VA examination PTSD was not found and in 2010 a VA mental health physician diagnosed PTSD; the Veteran reported that he had suffered such symptoms since his return from the war in 1991 but had  not sought treatment until 2010; he had denied any psychological distress or problems in December 2003 and May 2000 service evaluations; he reported significant anxiety, stating that he had a terrible time relaxing and calming down, but had absolutely no affective reaction at all throughout the interview and did not show any affective disturbance in describing stressor statements, nightmares, anything like that, and he did not display any anxiety and appeared very calm throughout the entire interview.  The examiner determined that, overall, the Veteran's presentation during the evaluation does not meet criteria for a PTSD diagnosis, and stated that she could not reconcile the PTSD diagnosis provided by the VA mental health physician with the no diagnosis found for the second time on VA examination.  She opined that the only other psychiatric diagnosis might be a depressive disorder.  

June 2011 statements from the Veteran and his wife essentially assert that the VA examiner provided an inadequate examination based on the time of the Veteran's interview and that it appeared that the VA examiner did not use the most updated report on hand, but referred to paperwork back to 2008.  

A June 2011 letter from the Veteran's mothers states that he acted differently upon returning from the war, avoiding interaction with his family, isolating himself in his room, and becoming angry when asked about his experience in the war.  She stated that the Veteran's wife told her about the Veteran's sleep impairment, irritability, social withdrawal, and other symptoms.  

An August 2011 private outpatient treatment report from Dr. Walker, a psychologist, shows that the Veteran reported treatment by a VA doctor every 6 months and a VA therapist every 6 weeks.  The private report indicates restricted social ability and problems with primary support, occupation, and social environment.  On brief mental status evaluation, the Veteran was clean, neat, casual, and had average cognitive level, adequate judgment, normal affect, stable and gloomy mood, and good immediate, recent, and long-term memory.  The Veteran denied suicidal or homicidal plan.  The diagnosis was PTSD.  

At the August 2011 Board hearing, the Veteran and his wife, through his representative, disagreed with the December 2010 VA examination findings.  Regarding his symptoms, the Veteran testified that in the early nineties he "thought there was something but [he] didn't know what it was" and "didn't think it was anything," but as time went on it got worse.  He explained that he did not seek treatment because he felt like less of a man to go out and try to seek help.  The Veteran reasserted that the December 2010 VA examination was inadequate based on the time provided for the interview and inaccurate findings.  The Veteran and his wife testified that he had difficulty sleeping, sensitivity to noise, difficulty going to work, and he avoided crowds and social functions.  The Veteran was informed that additional records or an opinion from his private psychologist or physician would assist the Board to make its determination.  

May 2010 through April 2012 VA mental health medication management records essentially restate the findings from the April 2010 VA evaluation and note some decrease in his symptoms.  During that period, the Veteran reported that he had missed several days of work due to depression, lack of motivation, and to avoid seeing soldiers leave for deployment.  He also reported that his job was becoming more stressful, especially since he got a new supervisor, that he had been angry and lashed out at family and co-workers, and that he was taking classes to become a social worker.  The prescribing physician noted that the Veteran's reported use of prescribed medication was not consistent with records of refills.

In a May 2012 VA addendum medical opinion (which included a review of the claims file, VA treatment records, and the December 2010 VA examination report), the December 2010 VA examiner opined that the diagnostic criteria for major depressive disorder (MDD), recurrent, moderate is met, and that it is less likely as not that the Veteran's MDD is related to his military service.  She explained that the Veteran's STRs are silent with regard to complaints or treatment of depressive symptoms, and he was discharged from service in 1999 and his first mental treatment was noted 11 years later. 

May through December 2012 VA treatment records essentially restate the findings from the April 2010 VA psychological assessment.  Additionally, they show that the Veteran reported that he had been working 50-55 hours a week, took time off work to avoid an air show because he could not tolerate the jet noise, was stressed about potentially being laid off, and would accuse his wife of infidelity.  He also reported mood swings.  The records also show additional diagnoses of MDE vs. mood disorder, and psychotic disorder - not otherwise specified.    

In December 2012 VA medical opinion (which included a review of the claims file), by a VA psychologist, the examiner opined that the Veteran's depressive disorder "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner cited to the May 2012 VA examiner's report and opinion as his rationale.  

On June 2013 VA examination (which included a review of the claims file and VA treatment records), the Veteran reported that he had been married to his current wife for 16 years and worked full-time at a youth program.  Regarding his stressor in service, he reported that his most disturbing memory was the destruction, seeing kids walking around with guns, being in the war, firing upon some Iraqi troops, seeing the carnage his unit did, and going through there and policing the stuff that happened.  The examiner found that the stressor met the DSM-IV Criterion A for PTSD, and that the stressor related to the Veteran's fear of hostile military or terrorist activity.  The examiner found that the traumatic experience was not persistently re-experienced by the Veteran, there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, and the Veteran had difficulty falling asleep, irritability or outbursts of anger.  The Veteran also had symptoms of depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  The examiner opined that the Veteran's symptoms did not meet the full DSM-IV criteria for PTSD.  The diagnosis was MDD, recurrent, moderate.  The examiner opined that the Veteran met the criteria for MDD, which is less likely as not related to military service.  The examiner explained that the Veteran's STRs are silent with regard to treatment for, or complaints of, depression and his first mental health symptoms noted were 11 years after discharge from the military.  The examiner noted that the Veteran was previously diagnosed with PTSD by VA mental health providers; however, descriptions of stressors during the present evaluation were different from those reported to the VA mental health clinician, and symptomatology presented during the present evaluation did not meet the diagnostic criteria for PTSD.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including psychosis), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for psychosis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

PTSD

The Veteran seeks service connection for an acquired psychiatric disability; specifically, he asserts that he has PTSD.  

The Veteran is a layperson and is competent to report his psychiatric symptoms.  Likewise, the Veteran's wife, mother, son, and friend are also laypersons competent to report their observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, whether or not the Veteran has PTSD is a question that is medical in nature and may not be resolved by mere lay observation.  See id.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  As the Veteran, his wife, his mother, his son, and Y.B. are not qualified to offer medical diagnoses or opinions, they are not competent to provide a diagnosis of PTSD or other mental disorder.  

The Veteran's STRs are silent for any complaint, findings, diagnosis, or treatment related to a psychiatric disorder.  The first postservice diagnosis of a psychiatric disorder is the July 2009 private medical record from L.D., which indicates a diagnosis of PTSD.  

As there is no competent (medical) evidence of a psychiatric disability (psychosis) in service, or within the first year following service, service connection on a presumptive basis is not warranted.  

To substantiate his claim of service connection for an acquired psychiatric disability on the basis that it began in service and persisted, the Veteran must first show that he has a diagnosis of a psychiatric disability (PTSD).  There is competent (medical) evidence of record that both supports and is against a finding that the Veteran has a PTSD diagnosis (or has had such diagnosis during the appeal period).  Private medical records by Dr. Walker and L.D., and VA treatment records by a VA licensed clinical social worker and a VA physician, show a diagnosis of PTSD.  In contrast, VA examinations by a VA psychologist and a VA psychiatrist found that the diagnostic criteria for PTSD were not met.  When evaluating evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The private outpatient treatment report from Dr. Walker, a psychologist, provides the findings of a mental status evaluation and what appear to be notations of symptoms; the meaning of the notations is unclear and additional evidence has not been proffered by the Veteran to clarify them.  The report as a whole provides little more than the conclusion that the Veteran has PTSD; it does not describe the Veterans symptoms other than the findings of the brief mental status evaluation, indicate the stressor events in service that the diagnosis is based upon, or evidence a familiarity with the Veteran's medical history or other evidence of record.  Additionally, the Board notes that it is also not completely clear what Dr. Walker's credentials are; as there is no letterhead, only a signature by a "Ph.D."  Therefore, the Board finds Dr. Walker's private medical report is of limited probative value.  

The private medical record from L.D., a licensed clinical social worker, is a billing record that indicates the Veteran had a psychiatric diagnostic interview examination and the diagnosis was Diagnostic Code 309.81 [for PTSD].  The report offers no other information to support the diagnosis of PTSD; it does not describe the Veteran's symptoms at all, indicate the stressor events the diagnosis is based upon, provide any examination notes, or show a familiarity with the Veteran's medical history or other evidence of record.  Therefore, the Board finds L.D.'s private medical record is of very limited probative value.  

The VA treatment records include a PTSD screening report, psychosocial history and assessment report, and a mental health evaluation report and medication management records that show a diagnosis of PTSD since April 2010.  While the PTSD screening report and the psychosocial history and assessment report indicate positive findings for PTSD, they do not provide a formal diagnosis.  The April 2010 mental health evaluation report diagnosed PTSD and MDE.  Subsequent VA medication management records restate the diagnosis of PTSD and MDE, and provide additional diagnoses of mood disorder and psychotic disorder - not otherwise specified.  The April 2010 VA mental health evaluation and subsequent medication management records are by a physician, are based on an interview of the Veteran, a review of the Veteran's VA medical records and service records, and indicate findings regarding the Veteran's symptomatology.  Therefore, the Board finds the April 2010 VA mental health evaluation report and the subsequent medication management records probative as to the Veteran's diagnosis of PTSD.  

The December 2009 VA examination was conducted by a VA psychologist, who has specialized training in psychiatric disorders.  The examiner's finding of insufficient symptomatology to support a diagnosis of PTSD was based on review of the claims file, an interview of the Veteran, and it indicates findings regarding the Veteran's symptomatology and stressors in service.  Therefore, the Board finds the December 2009 VA examination report probative.  

The December 2010 VA examination was conducted by a VA psychiatrist, who possesses specialized training and experience in diagnosing psychiatric disorders, and was for the purpose of reconciling the diagnoses of record.  The examiner's finding that the Veteran did not meet the criteria for a PTSD diagnosis was based upon a review of the claims file, VA medical records, service records (STRs), and an interview of the Veteran.  The examiner also provided well-reasoned bases for rejecting the Veteran's reported symptomatology in reaching her conclusion.  

The Board notes the Veteran's contention that the December 2010 interview was brief and that the examiner failed to note that the Veteran initially sought private psychiatric treatment in 2009, not 2010.  However, the VA psychiatrist is specially trained to diagnose psychiatric disorders and demonstrated familiarity with the record (which included the Veteran's previously reported symptomatology for VA treatment).  Further, while the examiner misstated, by one year, the date that the Veteran initially sought psychiatric treatment, the finding was essentially that the Veteran did not seek treatment for many years after service.  Therefore, the Board finds the December 2010 examination report probative.  

The June 2013 VA examination was conducted by the same VA psychiatrist who conducted the December 2010 examination.  The examiner again found insufficient evidence to support a diagnosis of PTSD based upon a review of the claims file, VA treatment records (including the April 2010 VA mental health assessment, VA medication management records, and VA examination reports), and an interview of the Veteran.  

The Board notes the Veteran's contentions (through his representative) that the June 2013 VA examination report is inadequate because it failed to provide mental status evaluation findings, did not appear to consider lay statements of record, did not fully explain the prior diagnoses of PTSD in the record, and provided a rationale that appeared at odds with the evidence of record and the Veteran's reported symptomatology.  However, the June 2013 VA examiner identified whether or not each of the DSM-IV diagnostic criteria for PTSD was met by the Veteran's reported symptomatology.  The examiner essentially found that some of the symptoms reported by the Veteran (and his wife, son, mother, and friend) were not of sufficient character to meet the diagnostic criteria for PTSD.  Although the Veteran, his wife, his mother, his son, and his friend (as laypersons) are competent to report their observations, they are not qualified to provide a medical opinion or diagnosis regarding those observations.  In contrast, a psychiatrist is qualified to determine whether or not the Veteran's observations (and findings by VA physicians) are sufficient to be characterized as a psychiatric symptom attributable to a particular psychological diagnosis.  Notably, in her December 2010 VA examination report, the examiner noted similar differences between the Veteran's reported symptomatology and her findings on in-person evaluation.  The June 2013 VA examination report provides adequate findings that the examiner distinguished from findings in prior VA treatment records and provides a rationale that is not inconsistent with the other evidence of record.  Hence, the Board finds the examination report adequate.  Further, the Board finds the June 2013 examination report probative, and the Board finds it persuasive.  

The Board concludes that the evidence of record weighs against finding that the Veteran has a diagnosis of PTSD.  With no current diagnosis of PTSD, service connection for PTSD is not warranted.  

MDD

VA treatment records, by a VA physician, show diagnoses of depression, MDE, mood disorder, and psychotic disorder - not otherwise specified.  However, the December 2009 VA examining psychologist and the December 2010 and June 2013 VA examining psychiatrist did not find such psychiatric diagnoses; the December 2009 examiner opined that he did "not find evidence of another psychiatric disorder," the December 2010 VA examiner opined that the "only other psychiatric diagnosis might be a depressive disorder," and the June 2013 VA examiner found that the Veteran met the diagnostic criteria for MDD.  As the VA examination opinions were provided by a psychologist and psychiatrist, included a review of the Veteran's claims file and VA treatment records and an interview with the Veteran, and provided conclusions based on clinical findings and sound reasoning, the Board finds them persuasive.  Accordingly, the Board finds that the Veteran has a diagnosis of MDD.  

The Veteran's service records establish that he served in combat operations in service.  What he must still show to establish service connection for MDD is that it is related to his service, to include combat operations.  

Regarding the Veteran's statements that he has had symptoms since service, the Board has found the Veteran competent to report such observations.  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that his statements that he has had psychiatric symptoms ever since service are of diminished credibility as they are inconsistent with the overall evidence. 

For example, in his November 2008 claim, the Veteran stated that his psychiatric disability began in September 1990.  This would be during the early part of his service.  However, the STRs do not document any pertinent complaints from the Veteran, although he did not hesitate to seek medical treatment for a number of health issues.  Significantly, at the times of a December 1993 service re-enlistment examination and a May 2000 retention examination for the Reserves, the Veteran expressly denied a history of depression or excessive worry, frequent trouble sleeping, and nervous trouble of any sort.  His psychiatric status was evaluated as clinically normal on those examinations, evidencing the fact that medical personnel were of the opinion that he was not exhibiting any psychiatric abnormality.  

Furthermore, his statements regarding his symptoms have been somewhat inconsistent with other evidence of record.  In his July 2009 statement, the Veteran asserted that he tried to "avoid anything that might trigger any thoughts of the war," that he tried "to block out the traumatic experience by not talking about it," yet the Veteran's friend, Y.B., stated in her January 2010 letter that she and the Veteran had "shared Army stories throughout [their] friendship" of three years, and that he still came over to converse with her and check on her son.  The Veteran also sought employment at a youth center on a military base in Germany following service and is still employed at a youth center on a military base.  Such conduct is inconsistent with the Veteran's reports that he avoids anything that might trigger distressful memories about the Persian Gulf War and that he isolates himself socially.  The Veteran also testified at the August 2011 hearing that he has difficulty going to work and that "[i]t's been hard maintaining [his] job"; however, VA treatment records show that in August and September 2012 he reported that he had worked 50-55 hours per week.  Additionally, the Board notes other inconsistent statements by the Veteran in the record, including his reports of medication use that were inconsistent with refills, which was noted by the Veteran's VA physician.  Due to the above, the Board finds the Veteran's statements regarding onset of psychiatric symptoms in service and persistence since not credible.  

The Board has also considered the lay witness statements and testimony of record from family members and a friend.  To a large extent these items of evidence attest to the fact that the Veteran does exhibit psychiatric symptoms and has done so for some time.  These lay informants are competent to indicate what they have observed first-hand.  However, these statements do not persuasively show that the depression was first manifested during service or for several years thereafter.    

The only medical opinion of record that specifically addresses this matter is from the June 2013 VA examiner, who opined that the Veteran's MDD "is less likely as not related to military service."  She explained that the Veteran's STRs were silent with regard to treatment for, or complaints of, depression and that his first mental health symptoms were noted 11 years after separation from service.  The Board finds this opinion to be persuasive and supported by the overall evidence of record.  It was based on examination of the Veteran and review of the claims file.    

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and MDD, the benefit-of-the-doubt rule does not apply and the claim is denied.  See 38 U.S.C.A. § 5107.  


ORDER

Service connection is not warranted for an acquired psychiatric disability, to include PTSD and MDD.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


